Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/23/2019 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a rotary sensor apparatus comprising a rotary sensor apparatus, comprising: a mirror assembly having a plurality of reflective surfaces arranged in a geometric shape, the geometric shape having an axis, wherein the plurality of reflective surfaces of the mirror assembly are coupled to one another along a set of edges, each edge of the set of edges being truncated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
References listed on Form PTO-892 included herewith are cited as related prior art.


/HOANG X NGO/Primary Examiner, Art Unit 2852